ICJ_082_ArbitralAward1989_GNB_SEN_1990-03-02_ORD_01_NA_02_FR.txt. 74

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]

J'ai voté pour l'ordonnance rendue par la Cour, mais j'aimerais exami-
ner d’un peu plus près que ne l’a fait la Cour l’argument principal avancé
par la Guinée-Bissau (visé au paragraphe 25 de l’ordonnance) en ce qui
concerne le point particulier qui a amené la Cour à prendre une décision
qui lui est défavorable. La Guinée-Bissau semble défendre, quant au type
de lien qui devrait exister entre les droits que l’on cherche à sauvegarder
par des mesures conservatoires et ceux sur lesquels on voudrait qu’il soit
statué dans l’affaire, une conception plus libérale que celle adoptée par la
Cour, et son argument m’a causé quelque difficulté.

Reconnaissant que d’autres affaires «ont montré la nécessité d’un lien
clairement établi entre l’objet de la demande incidente et celui de la
requête principale», la Guinée-Bissau estime à juste titre que «l’établisse-
ment de ce lien est nécessaire car l’objet de la demande est de protéger les
droits en litige et non pas d’autres droits en dehors du procès » (CR 90/1,
p. 27, 12 février 1990). Ces déclarations reflètent le principe traditionnel
selon lequel il faut que les mesures conservatoires «tendent à sauvegarder
les droits objet du différend dont la Cour est saisie » (Réforme agraire polo-
naise, C.P.J.I. série A/B n° 58, p. 177).

Dans la présente affaire, il est clair que le règlement du différend dont la
Cour est saisie en ce qui concerne l’existence et la validité de la sentence
n’emportera pas détermination des droits maritimes des Parties dont
la sauvegarde est l’objet des mesures conservatoires demandées. Il en
résulte, comme la Cour le relève dans son ordonnance, que les mesures
conservatoires demandées ne visent pas à sauvegarder les droits des Par-
ties dans ce différend particulier et quelque peu spécialisé. En fait, si l’on
pousse le principe traditionnel jusqu'à sa conclusion logique, il est diffi-
cile d'imaginer des circonstances pouvant justifier indication de mesures
conservatoires de droits qu’on voudrait voir déterminés quant au fond par
une sentence arbitrale, dès lors qu’au principal le différend n’a trait qu’à
l'existence et à la validité de la sentence.

La Guinée-Bissau a essayé de surmonter cet obstacle en revendiquant,
en fait, une conception des principes applicables plus libérale que celle
qui a guidé la Cour dans sa décision. Si je comprends bien son raisonne-
ment (CR 90/1, p. 28-39), elle arguë que même si les droits que l’on
cherche à sauvegarder ne font pas eux-mêmes partie de ceux qui sont l’ob-
jet du différend spécifique concernant l’existence et la validité de la sen-
tence, les uns et les autres sont logiquement liés, et que ce lien est tel qu’il
justifie l'exercice par la Cour de la compétence que lui confère l’article 41
du Statut d’indiquer des mesures conservatoires «si elle estime que les
circonstances l’exigent ». Le lien a été présenté dans un cadre théorique

14
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 75

définissant le différend quant aux droits maritimes des Parties propre-
ment dits comme un différend de base ou de premier ordre et le différend
concernant l’existence et la validité de la sentence comme un différend de
second ordre ou sous-différend. Pour faire justice aux arguments de
M. Miguel Galvao Teles sur ce point, il est nécessaire de reproduire les
passages suivants de ses observations orales:

«Or, sauf éventuellement en ce qui concerne des mesures ayant
égard à des moyens de preuve, les mesures conservatoires se rappor-
tent toujours aux intérêts de base et sont justifiées par eux; et, deuxiè-
mement, elles doivent être jugées admissibles par référence à ces
intérêts même si le tribunal est saisi d’un sous-différend ou d’un dif-
férend de second ordre. » (CR 90/1, p. 32.)

«De la même façon que les intérêts des parties, les décisions de
sous-différends ou de différends de deuxième ordre n’ont pas de
valeur en elles-mêmes. Leur valeur ne provient que de la contribution
qu’elles apportent à la solution finale du différend de base. Ce sont
les conditions de pratique de cette solution finale, c’est la paix par
rapport au conflit de base, comme ce sont les intérêts de parties objet
de ce conflit qu'il faut sauvegarder, à tout état procedural — parce
que si les conditions de pratique de la solution finale sont affectées, le
sont aussi celles de la décision du sous-différend ou du différend de
deuxième ordre, parce que si la paix est mise en cause peu importe à
quel stade procédural l’on est.» (Ibid, p. 33-34.)

«Le fait que les mesures conservatoires ne soient pas conçues
comme une anticipation provisoire d’une possible décision finale et
qu’elles soient pensées par le Statut et par le Règlement comme étant
fondées tout d’abord par l'intérêt de la communauté internationale
elle-même — à l’exécution des décisions de justice et à la paix —
justifie que le lien indispensable à l’admissibilité des mesures soit le
lien entre les mesures envisagées et le conflit d’intérêts sous-jacent à
la question ou aux questions posées à la Cour, que celle-ci soit saisie
d’un différend principal ou d’un sous-différend, d’un différend de
base ou d’un différend de second ordre, à la seule condition que la
décision par la Cour des questions de fond qui lui sont posées soit un
préalable nécessaire du règlement ou du statut du règlement du conflit
d'intérêts que les mesures concernent, ainsi que l’a implicitement
retenu la Cour permanente de Justice internationale dans l’affaire de
la Dénonciation du traité sino-belge du 2 novembre 1865 et cette haute
Cour, elle-même, dans l'affaire de l’Anglo-Iranian Oil Co.» (Ibid.

p. 37.)
Dans la première affaire ainsi citée par l’éminent conseil de la Guinée-

Bissau — l’affaire relative à la Dénonciation du traité sino-belge du 2 no-
vembre 1865 (C_P.J.I. série A n° 8) — la Cour a indiqué des mesures conser-
vatoires pour sauvegarder les droits de la Belgique et de ses nationaux en
vertu d’un traité alors même que tout ce qui lui était demandé au

15
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 76

principal était de dire et juger qu’« il n’appartient pas à la Chine de dénon-
cer unilatéralement le traité... » Néanmoins, la question ainsi présentée au
principal n’était pas purement théorique, car la Chine avait effectivement
dénoncé le traité (C.P.J.I. série A n° 8, p. 5). Par suite, comme il n’était pas
contesté que la Belgique et ses nationaux avaient des droits en vertu du
traité si celui-ci était toujours en vigueur, l’existence de ces droits serait
directement affectée si la Cour jugeait que la Chine n’avait pas le droit de
dénoncer le traité. A cet égard, l'ordonnance de la Cour était ainsi libellée:

«Attendu que c’est le Gouvernement de Chine qui a déclaré que le
traité précité a cessé de produire ses effets, le Gouvernement de Bel-
gique se plaçant, au contraire, au point de vue qu'il reste en vigueur;
que, par conséquent, la situation garantie par le traité aux ressortis-
sants chinois résidant en Belgique n’a subi aucune modification, tan-
dis que la situation correspondante des ressortissants belges en
Chine a été changée en vertu dudit mandat présidentiel » (c’est-à-dire
le mandat du président de la République de Chine relatif à la dénon-
ciation du traité. Jbid., p. 6. Voir aussi C.P.J.I. série E n° 3, p. 127.)

Il semble par conséquent que la Cour ait considéré que les droits que l’on
cherchait à sauvegarder par les mesures conservatoires demandées fai-
saient partie des droits objet du différend sur le point de savoir si la Chine
avait le droit de dénoncer le traité, et qu'ils seraient directement affectés
par un arrêt sur ce point.

En un sens, la position adoptée dans cette affaire semble similaire à
celle adoptée dans l'affaire de la Compétence en matière de pêcheries
(Royaume-Uni c. Islande), mesures conservatoires (C.LJ. Recueil 1972,
p. 12) dans laquelle il était clair que les droits de la Grande-Bretagne en
matière de pêcheries que les mesures conservatoires demandées visaient
à sauvegarder seraient directement affectés par la décision finale qui
serait prise dans l’affaire, même si dans cette dernière il était officielle-
ment demandé à la Cour de se prononcer non sur ces droits eux-mêmes
mais seulement, en substance, sur la question de savoir si la revendication
par l'Irlande d’une zone exclusive de pêche. d’une largeur de 50 milles
marins était valide en droit international (C.I.J. Mémoires, Compétence en
matière de pêcheries, vol. 1, p. 10, par. 21; et argumentation de sir
Peter Rawlinson, ibid., p. 98 et suiv.). Aux paragraphes 13 et 14 de l’ordon-
nance qu’elle a rendue dans cette affaire, la Cour justifie sa position
comme suit:

«13. Considérant que, dans sa requête introductive d’instance, le
Gouvernement du Royaume-Uni, en priant la Cour de dire que l’ex-
tension de la compétence de I’Islande en matière de pêcheries n’est
pas valable, a demandé en fait à la Cour de déclarer que les mesures
d’exclusion des navires de pêche étrangers envisagées par l'Islande
ne sont pas opposables aux navires de pêche immatriculés au
Royaume-Uni;

16
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 77

14. Considérant que la thèse du demandeur suivant laquelle ses
navires ont le droit de continuer à pratiquer la pêche dans la zone de
50 milles marins ci-dessus mentionnée constitue l’un des éléments de
l’objet du différend soumis à la Cour et que la demande en indication
de mesures conservatoires destinées à protéger ce droit est donc
directement liée à la requête déposée le 14 avril 1972» (C_LJ. Recueil
1972, p. 15).

Dans la seconde affaire invoquée par la Guinée-Bissau, celle de l’An-
glo-Iranian Oil Co., mesures conservatoires, ordonnance du 5 juillet 1951
(C.LJT. Recueil 1951, p. 89), la Cour a indiqué des mesures conservatoires
pour protéger les droits patrimoniaux de la société, bien qu’au principal le
Royaume-Uni lui demandât seulement de déclarer que l’Iran était tenu de
soumettre le différend à l'arbitrage. Cette situation semble un peu plus
proche de la thèse de la Guinée-Bissau. On peut néanmoins faire trois
observations. Premièrement, en l’absence de mesures conservatoires,
l'exécution d’une décision par laquelle la Cour jugerait que l’Iran était
tenu de soumettre à l’arbitrage le différend relatif aux droits patrimoniaux
revendiqués par la société pourrait être compromise (voir les termes uti-
lisés dans l’affaire de la Compagnie d'électricité de Sofia et de Bulgarie,
C.PJ.L. série A/B n° 79, p. 199). Deuxièmement, si la Cour considérait
qu'une telle obligation s’imposait à l’Iran, on peut supposer que l’arbi-
trage suivrait l’arrêt de la Cour et constituerait ainsi, avec ce dernier, une
série de procédures liées entre elles aboutissant à un règlement définitif
quant au fond du différend relatif aux droits patrimoniaux. Ceci explique
peut-être pourquoi, dans sa demande principale, le Royaume-Uni priait
aussi la Cour de déclarer que l’Iran était «tenu d’accepter et d'exécuter
la sentence rendue à la suite de cet arbitrage» (C.J. Mémoires, Anglo-
Iranian Oil Co. p. 18, par. 21 a)). Troisiémement, le Royaume-Uni avait
de toute façon demandé à la Cour, même si c’était seulement à titre sub-
sidiaire, de se prononcer au fond sur les droits patrimoniaux de la
société (ibid., p. 18-19, par. 21 b)).

Ces affaires donnent à penser que la position adoptée par la Guinée-
Bissau connaît des limites tenant au fait que la situation créée par l’indica-
tion de mesures conservatoires doit être compatible avec l'effet d’une
éventuelle décision au principal en faveur de l'Etat demandant de telles
mesures. Telle était à l'évidence la situation dans les deux affaires citées
par la Guinée-Bissau. Mais en l’espèce, si la Cour indiquait des mesures
conservatoires pour empêcher les Parties de se livrer à des activités dans la
zone en question, la situation ainsi créée ne serait pas compatible avecune
éventuelle décision en faveur de la Guinée-Bissau sur la question de l’exis-
tence ou de la validité de la sentence. Comme l’a fait observer la Cour, une
telle décision ne déterminerait pas les droits effectifs des Parties dans la
zone en question. Tout ce qui se passerait, si dans les circonstances parti- ©
culiéres de l’espèce la Guinée-Bissau obtenait gain de cause, serait que le
différend originel reprendrait sans qu’aucun mécanisme soit institué
automatiquement pour le régler, et que chaque Partie serait libre d’agir

17
SENTENCE ARBITRALE (OP. IND. SHAHABUDDEEN) 78

dans les limites autorisées par le droit international compte tenu du bien-
fondé de sa position considérée indépendamment de la sentence. Cette
liberté d’action, découlant de la situation ainsi créée par une décision de la
Cour en faveur de la Guinée-Bissau sur la question de l’existence et de la
validité de la sentence, serait effectivement incompatible avec la situation
créée par l’indication de mesures conservatoires ordonnant aux parties de
s'abstenir de se livrer à des activités, au lieu d’être compatible avec elle
comme il serait normal. En fait, il semble que c’est plutôt avec les affaires
dans lesquelles une demande en indication de mesures conservatoires a
été rejetée au motif que les mesures demandées visaient à sauvegarder des
droits qui ne faisaient pas partie de ceux faisant l’objet du différend dont
la Cour était saisie au principal que l’on puisse faire une analogie (voir les
affaires de la Réforme agraire polonaise et minorité allemande (C.P.J.I.
série A/B n° 58, p. 178) et du Plateau continental de la mer Egée, mesures
conservatoires (C.I.J. Recueil 1976, p. 11, par. 34)).

Pour ces raisons, je ne suis pas en mesure de conclure que les arguments
intéressants et savamment présentés par la Guinée-Bissau sur le point en
question pourraient aboutir à un autre résultat que celui auquel la Cour
est parvenue. |

(Signé) Mohamed SHAHABUDDEEN.

18
